48 N.Y.2d 629 (1979)
In the Matter of Allcity Insurance Company, Respondent. Mark Kondak et al., Appellants.
Court of Appeals of the State of New York.
Submitted June 25, 1979.
Decided September 6, 1979.
Motion, insofar as it seeks leave to appeal from so much of the Appellate Division order as affirmed Special Term's direction for a hearing before a referee, dismissed upon the ground that that portion of the order does not finally determine the proceeding within the meaning of the Constitution (see Matter of F. J. Zeronda, Inc. v Town Bd. of Town of Halfmoon, 37 N.Y.2d 198); motion for leave to appeal otherwise denied, with $20 costs and necessary reproduction disbursements.